  20-00029-NPO Dkt 18 Filed 10/23/20 Entered 10/23/20 15:46:06 Page 1 of 15


__________________________________________________________________
                                              SO ORDERED,




                                              Judge Neil P. Olack
                                              United States Bankruptcy Judge
                                              Date Signed: October 23, 2020


            The Order of the Court is set forth below. The docket reflects the date entered.
__________________________________________________________________


                         UNITED STATES BANKRUPTCY COURT
                         SOUTHERN DISTRICT OF MISSISSIPPI

IN RE:

       HERITAGE REAL ESTATE INVESTMENT, INC.,                            CASE NO. 14-03603-NPO

               DEBTOR.                                                               CHAPTER 7

WILLIAM HARRISON, THE ESTATE OF                                                      PLAINTIFFS
BRUCE L. JOHNSON, AND MICHAEL L. KING

VS.                                                             ADV. PROC. NO. 20-00029-NPO

HERITAGE REAL ESTATE INVESTMENT, INC.                                             DEFENDANTS
AND J. STEPHEN SMITH, CHAPTER 7 TRUSTEE

      MEMORANDUM OPINION AND ORDER: (1) DENYING ORE TENUS
        MOTION TO STAY ADVERSARY; (2) GRANTING J. STEPHEN
      SMITH, TRUSTEE OF THE ESTATE OF HERITAGE REAL ESTATE
    INVESTMENT, INC.’S MOTION TO DISMISS PURSUANT TO FEDERAL
     RULE OF BANKRUPTCY PROCEDURE 7012(b)(6); (3) SETTING ASIDE
   ORDER HOLDING IN ABEYANCE MOTION FOR SUMMARY JUDGMENT
   AND MEMORANDUM BRIEF IN SUPPORT OF MOTION FOR SUMMARY
JUDGMENT; AND (4) DENYING MOTION FOR SUMMARY JUDGMENT AS MOOT

       This matter came before the Court for hearing on October 20, 2020 (the “Hearing”) on the

ore tenus request to stay the above-referenced adversary proceeding (the “Ore Tenus Motion to

Stay”) made jointly by the plaintiffs, William Harrison, the Estate of Bruce L. Johnson, and

Michael L. King (the “Plaintiffs”), and the defendant, J. Stephen Smith, the chapter 7 trustee (the

“Trustee”) of the estate of Heritage Real Estate Investment, Inc. (“Heritage”); J. Stephen Smith,

                                           Page 1 of 15
  20-00029-NPO Dkt 18 Filed 10/23/20 Entered 10/23/20 15:46:06 Page 2 of 15




Trustee of the Estate of Heritage Real Estate Investment, Inc.’s Motion to Dismiss Pursuant to

Federal Rule of Bankruptcy Procedure 7012(b)(6) (the “Motion to Dismiss”) (Adv. Dkt. 8) 1 filed

by the Trustee; the Response to the Trustee’s Motion to Dismiss (the “Response”) (Adv. Dkt. 13)

filed by the Plaintiffs; and the Reply to Plaintiff’s Memorandum Brief in Support of Response to

Trustee’s Motion to Dismiss (the “Reply”) (Adv. Dkt. 16) filed by the Trustee. At the Hearing,

Jim F. Spencer, Jr. represented the Trustee, and Jeff D. Rawlings represented the Plaintiffs. After

considering the pleadings and arguments of counsel, the Court finds as follows: 2

                                          Jurisdiction

        The Court has jurisdiction over the parties to and subject matter of pursuant to 28 U.S.C.

§ 1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A), (B), (K), and (O). Notice

of the Hearing was proper under the circumstances.

                                              Facts

       For purposes of the Motion to Dismiss, the Court reviews the facts and inferences to be

drawn from them in the light most favorable to the nonmoving party. See Amerisure Ins. Co. v.

Navigators Ins. Co., 611 F.3d 299, 304 (5th Cir. 2010).

       1.      On August 25, 2011, the Plaintiffs obtained a default judgment (the “Alabama

Default Judgment”) against Heritage Real Estate Investment, Inc. (“Heritage”), Alabama-

Mississippi Farm, Inc. (“AL-MS Farm”), Luke Edwards, and Apostolic Advancement Association

in the Circuit Court of Greene County, Alabama, in the amount of $6,599,648.00. (Adv. Dkt. 1 at



       1
         Citations to the record are as follows: (1) citations to docket entries in the above
referenced adversary proceeding (the “Adversary”) are cited as “(Adv. Dkt. #)”; and (2) citations
to docket entries in the above-referenced bankruptcy case (the “Bankruptcy Case”) are cited as
“(Bankr. Dkt. #)”.
       2
        The Court makes the following findings of fact and conclusions of law in accordance with
Rule 7052 of the Federal Rules of Bankruptcy Procedure.
                                           Page 2 of 15
  20-00029-NPO Dkt 18 Filed 10/23/20 Entered 10/23/20 15:46:06 Page 3 of 15




2). The Alabama Default Judgment was recorded in the records of the Probate Office of Sumter

County, Alabama on December 26, 2013. (Id.).

       2.      On June 18, 2014, the Plaintiffs, along with two other parties, filed the Complaint

for Fraudulent Transfer of Real Estate and for an Injunction in the Circuit Court of Sumter County,

Alabama (the “Alabama Litigation”) to set aside conveyances of fourteen (14) parcels of property

from Heritage to a related entity, Dynasty Group, Inc. (“Dynasty”). (Adv. Dkt. 1, Ex. A).

Bankruptcy Case

       3.      On November 6, 2014, Heritage filed a petition for relief under chapter 11 of the

U.S. Bankruptcy Code (the “Code”). (Bankr. Dkt. 1). On January 21, 2015, the Court converted

the Bankruptcy Case to chapter 7 (Bankr. Dkt. 75) and appointed the Trustee to administer

Heritage’s bankruptcy estate.

Adjudication of Proofs of Claim

       4.      On May 21, 2015, Bruce L. Johnson (“Johnson”) filed a proof of claim on behalf

of himself, Michael L. King (“King”), and William Harrison (“Harrison”) asserting a secured

claim in the amount of $9,094,862.00 (“POC 11”) (Bankr. Cl. 11-1). The basis for POC 11 was

the Alabama Default Judgment. The claim was purportedly secured by “Default Judgments.”

(Bankr. Cl. 11-1).

       5.      That same day, on May 21, 2015, Harrison filed a proof of claim on behalf of

“Johnson, et al” asserting a secured claim in the amount of $9,094,862.00 (“POC 13”) (Bankr. Cl.

13-1). The basis for POC 13 was also the Alabama Default Judgment. The claim was purportedly

secured by the “Judgment.” (Bankr. Cl. 13-1). Johnson attached a copy of POC 13 to POC 11.

(Bankr. Cl. 11-1).




                                           Page 3 of 15
  20-00029-NPO Dkt 18 Filed 10/23/20 Entered 10/23/20 15:46:06 Page 4 of 15




       6.      On November 10, 2017, the Trustee filed the Trustee’s Objection to Proof of Claim

No. 11 Filed by Bruce L. Johnson (the “Trustee’s Objection to POC 11”) (Bankr. Dkt. 308),

asserting that POC 11 was a duplicate of POC 13 and should be disallowed. On November 13,

2017, the Trustee filed the Trustee’s Objection to Proof of Claim No. 13 Filed by William Harrison

on Behalf of Johnson, et al. (“Trustee’s Objection to POC 13”) (Bankr. Dkt. 309), asking that POC

13 be allowed as a general unsecured claim in the amount of $8,047,163.52. The Trustee stated

that he was unaware of any basis for POC 13 to be allowed as a secured claim and disputed the

amount of the claim asserted by Harrison. Further, the Trustee asserted that a claim on behalf of

the Plaintiffs also had been filed in the bankruptcy case of AL-MS Farm, thus “[a]ny disbursement

of funds from this case to the parties, or from the AL-MS [Farm bankruptcy] case should be applied

to the balance owed under the [Default] Judgment, in order to prevent any duplication of recovery

on behalf of Johnson, Harrison, and King.” (Bankr. Dkt. 309). The Trustee further noted that any

disbursement made to the Plaintiffs should “be made in equal shares of one-third (1/3) of the total

disbursement.” (Id.).

       7.      On December 11, 2017, Harrison filed the Response of William Harrison to

Trustee’s Objection to Proof of Claim No. 13 (the “Harrison Response to Trustee’s Objection to

POC 13”) (Bankr. Dkt. 312), asserting that POC 13 “is identical in all respects to claim no. 2 filed

in [the AL-MS Farm bankruptcy case] and should be allowed in the same amount.” (Bankr. Dkt.

312). Harrison did not object to the Trustee’s proposal to treat POC 13 as a general unsecured

claim, and he “request[ed] that the claim evidenced by the [Default] Judgment be separated into 3

separate and equal claims” with respect to the Plaintiffs. (Id.)

       8.      The Court held a hearing on January 10, 2018 on the Trustee’s Objection to POC

11, the Trustee’s Objection to POC 13, and the Harrison Response to Trustee’s Objection to POC



                                           Page 4 of 15
  20-00029-NPO Dkt 18 Filed 10/23/20 Entered 10/23/20 15:46:06 Page 5 of 15




13. Thereafter, on March 29, 2018, the Court entered an order (the “POC Order”) (Bankr. Dkt.

342) sustaining the Trustee’s objections to POC 11 and POC 13. The Court disallowed POC 11

entirely and allowed POC 13 as an unsecured claim. The Court disallowed POC 11 because

Johnson did not disagree with or otherwise rebut the Trustee’s assertion that POC 11 duplicated

POC 13. The Court sustained the Trustee’s Objection to POC 13 because Harrison did not

otherwise object to the Trustee’s calculation of the claim or the Trustee’s proposal to treat POC 13

as a general unsecured claim. The POC Order was not appealed.

Alabama Litigation

       9.      On September 16, 2015, the Trustee was substituted for Heritage as a plaintiff in

the Alabama Litigation, and the Plaintiffs were dismissed without prejudice. (Adv. Dkt. 8, Ex. 1).

On April 25, 2019, the Circuit Court of Sumter County, Alabama entered its Final Judgment (the

“Alabama Fraudulent Conveyance Judgment”) on the jury verdict in favor of the Trustee and

Heritage, setting aside the conveyances of fourteen (14) parcels of property to Dynasty, stating:

“The titles to the properties described in the fourteen (14) quitclaim deeds, as more particularly

described as follows, shall be, and are hereby re-vested in HERITAGE REAL ESTATE

INVESTMENT, INC., effective as of the date of the final judgment.” (Adv. Dkt. 1, Ex. C).

Dynasty appealed the Alabama Fraudulent Conveyance Judgment to the Alabama Supreme Court,

which affirmed the trial court on July 10, 2020. (Adv. Dkt. 1, Ex. D). The Alabama Supreme

Court certified its ruling on July 28, 2020. (Adv. Dkt. 8, Ex. B).

Adversary

       10.     On August 20, 2020, the Plaintiffs initiated the Adversary by filing the Complaint

for Declaratory Judgment, to Determine Extent, Validity, and Priority of Liens and For Other

Relief (the “Complaint”) (Adv. Dkt. 1) seeking to have their claim, POC 13 declared secured by



                                           Page 5 of 15
     20-00029-NPO Dkt 18 Filed 10/23/20 Entered 10/23/20 15:46:06 Page 6 of 15




the fourteen (14) parcels of property recovered by the Trustee and Heritage in the Alabama

Litigation.

        11.    On September 1, 2020, the Trustee filed the Motion to Dismiss seeking the

dismissal of the Complaint on the ground the Plaintiffs’ claims are barred by the doctrine of res

judicata. On September 22, 2020, the Plaintiffs filed the Response; and on September 30, 2020,

the Trustee filed the Reply.

        12.    At the Hearing, the Plaintiffs and the Trustee announced a proposed “settlement”

of the Adversary. They asked the Court to stay the Adversary to allow them additional time to

consider whether they wished to proceed. Because the proposal did not resolve the claims asserted

by the Plaintiffs in the Complaint, either in whole or in part, the Court viewed the “settlement” as

an ore tenus motion to stay the Hearing. See SETTLE, BLACK’S LAW DICTIONARY (10th ed. 2014).

For the reasons discussed below, the Court denied the Ore Tenus Motion to Stay and proceeded to

hear the Motion to Dismiss.

                                            Discussion

A.      Ore Tenus Motion to Stay

        On October 5, 2020, the Trustee filed the Motion for Approval of Auction

Contract/Proposal, Sale of Property, Free and Clear of Liens and Auctioneer’s Fees and Expenses

(the “Sale Motion”) (Bankr. Dkt. 497) in the Bankruptcy Case. In the Sale Motion, which has

been noticed for a hearing on November 3, 2020, the Trustee seeks permission to sell two (2) of

the fourteen (14) parcels of property recovered as a result of the Alabama Litigation. At the

Hearing, the Plaintiffs and the Trustee jointly asked the Court to stay the Adversary until after the

auction sale. The parties notified the Courtroom Deputy the day of the Hearing, October 20, 2020,

that they intended to request a stay of the Adversary. The Hearing had been noticed since



                                           Page 6 of 15
     20-00029-NPO Dkt 18 Filed 10/23/20 Entered 10/23/20 15:46:06 Page 7 of 15




September 1, 2020. (Adv. Dkt. 10). The basis for the parties’ request was their concern that the

auction sale of the two (2) parcels may not yield sufficient proceeds to justify the cost of litigating

the status of the Plaintiffs’ claim.

        To the extent that the parties sought to delay the Court’s ruling on the Motion to Dismiss,

the Court denied the Ore Tenus Motion to Stay at the Hearing. The issue of res judicata raised by

the Trustee in the Motion to Dismiss had been briefed fully by the parties as of the date of the

Hearing and, therefore, was ripe for adjudication by the Court. Nothing else remained to be done

that might increase the parties’ litigation costs. Moreover, the Court was not persuaded that any

circumstances either in factual conditions or in the law might change significantly between the

date of the Hearing and the auction sale (assuming the Sale Motion is approved).                 Most

importantly, this Bankruptcy Case has been pending for six (6) years and along with the related

bankruptcy case of AL-MS Farm has generated a tremendous amount of litigation in this Court,

the Alabama state courts, the Mississippi federal district courts, and the Fifth Circuit Court of

Appeals. It is time to bring all the matters in the Bankruptcy Case and the related bankruptcy case

of AL-MS Farm to a conclusion without further delay. Accordingly, the Court denied the Ore

Tenus Motion to Stay without prejudice to the ability of the parties to request another stay should

the Court deny the Motion to Dismiss.

B.      Motion to Dismiss

        As a preliminary matter, the Court notes that the Trustee moves to dismiss the Adversary

on the ground that the Plaintiffs’ claims are barred by res judicata even though “res judicata” is

not listed among the defenses to a claim for relief that may be asserted in a motion filed under Rule




                                            Page 7 of 15
  20-00029-NPO Dkt 18 Filed 10/23/20 Entered 10/23/20 15:46:06 Page 8 of 15




12(b)(6) of the Federal Rules of Civil Procedure (“Rule 12(b)(6)”). 3 Instead, res judicata is listed

among the affirmative defenses in Rule 8(c) of the Federal Rules of Civil Procedure (“Rule 8(c)”) 4

that generally must be pled in the answer to a complaint. Bradford v. Law Firm of Gauthier,

Houghtaling & Williams, L.L.P., 696 F. App’x 691, 694 (5th Cir. 2017). The Fifth Circuit,

however, has found that “a technical failure to strictly comply with Rule 8(c) does not forfeit the

affirmative defense of res judicata when it is raised . . . in a manner that does not result in unfair

surprise.” Id. (internal quotation & citation omitted). Thus, a finding of res judicata is appropriate

on a motion to dismiss when the res judicata bar is apparent from the face of the pleadings and

judicially-noticed facts. See Kansa Reins. Co. v. Cong. Mortg. Corp. of Tex., 20 F.3d 1362, 1366

(5th Cir. 1994); see also Hall v. Hodgkins, 305 F. App’x 224, 227-28 (5th Cir. 2008) (“If, based

on the facts pleaded and judicially noticed, a successful affirmative defense appears, then dismissal

under Rule 12(b)(6) is proper.”).

       Here, the Complaint refers to the POC Order, and the Plaintiffs ask the Court to enter a

judgment declaring that they now hold a secured claim previously adjudicated to be unsecured in

the POC Order. (Adv. Dkt. 1). Because of this reference to the POC Order, the elements of res

judicata appear on the face of the Complaint. Accordingly, the Court finds that the Trustee’s

affirmative defense may be considered under Rule 12(b)(6). See In re McCoy, No. 07-02998-

NPO, 2020 WL 718266, at *8 (Bankr. S.D. Miss. Feb. 3, 2020) (citing Hall, 305 F. App’x at 227-

28; St. Paul Commodities, LLC v. Crystal Creek Cattle Co., No. 3:11-CV-0037-G, 2012 WL




       3
         Rule 12(b)(6) is made applicable to adversary proceedings by Rule 7012 of the Federal
Rules of Bankruptcy Procedure.
       4
       Rule 8 is made applicable to adversary proceedings by Rule 7008 of the Federal Rules of
Bankruptcy Procedure.
                                            Page 8 of 15
   20-00029-NPO Dkt 18 Filed 10/23/20 Entered 10/23/20 15:46:06 Page 9 of 15




3135574, at *3 n.3 (N.D. Tex. Aug. 1, 2012) (considering the res judicata defense in a Rule

12(b)(6) context because “all relevant facts [were] in the record and [were] uncontroverted”)).

        1.      Rule 12(b)(6) Standard

        The pleading standards that apply to a Rule 12(b)(6) motion to dismiss arise out of the

requirement in Rule 8(a)(2) that a complaint contain “a short and plain statement of the claim

showing that the pleader is entitled to relief.” In Bell Atlantic Corp. v. Twombly, 550 U.S. 544

(2007), the Supreme Court explained that to survive such a motion, the plaintiff must plead

“enough facts to state a claim to relief that is plausible on its face.” Id. at 570. In Ashcroft v. Iqbal,

556 U.S. 662 (2009), the Supreme Court described application of the “plausibility” standard in

Twombly as a two-part analysis.

        First, a court should identify those allegations in the complaint that, unlike non-conclusory,

factual allegations, are not entitled to the assumption of truth. Iqbal, 556 U.S. at 678-79.

“[R]egardless of whether the plaintiff is proceeding pro se or is represented by counsel, conclusory

allegations or legal conclusions masquerading as factual conclusions will not suffice to prevent a

motion to dismiss.” Taylor v. Books A Million, Inc., 296 F.3d 376, 378 (5th Cir. 2002) (quotation

marks omitted). Second, a court should determine whether the non-conclusory factual allegations

in the complaint plausibly suggest a claim for relief. Iqbal, 556 U.S. at 679. Factual allegations

must be enough to raise a right to relief above the speculative level, on the assumption that all the

allegations in the complaint are true, even if doubtful in fact. Twombly, 550 U.S. at 555.

        2.      Res Judicata Standard

        The Fifth Circuit “has previously recognized the important interest in the finality of

judgments in a bankruptcy case.” Bank of Lafayette v. Baudoin (In re Baudoin), 981 F.2d 736,

739 (5th Cir. 1993) (internal citation omitted). To promote that interest, the Fifth Circuit applies



                                              Page 9 of 15
  20-00029-NPO Dkt 18 Filed 10/23/20 Entered 10/23/20 15:46:06 Page 10 of 15




a traditional test for res judicata in the bankruptcy context: “An arrangement confirmed by a

bankruptcy court has the effect of a judgment rendered by a district court. Any attempt by the

parties to relitigate any of the matters that were raised or could have been raised therein is barred

under the doctrine of res judicata.” Id. (internal citations omitted). As the Fifth Circuit explained,

the doctrine of res judicata serves the purpose of restraining litigious plaintiffs from taking more

than “one bit of the apple,” and that “in the bankruptcy context, especially a chapter 7 liquidation,

that bite is to be taken as expeditiously and economically as possible to try to ensure, inter alia,

that creditors get their share.” Id. at 741.

        A bankruptcy judgment bars a subsequent suit if: (1) both cases involve the same parties;

(2) the prior judgment was rendered by a court of competent jurisdiction; (3) the prior decision

was a final judgment on the merits; and (4) the same claim or cause of action is involved in both

actions. Test Masters Educ. Servs., Inc. v. Singh, 428 F.3d 559, 571 (5th Cir. 2005). The elements

of res judicata are not in dispute. First, the Plaintiffs and the Trustee are identical to the parties in

the POC Order. Second, the POC Order was entered by this Court, which is a court of competent

jurisdiction. Third, the POC Order constitutes a final judgment on the merits for res judicata

purposes. “[F]inal bankruptcy orders (i.e. orders that are affirmed upon direct review, or, as in this

case, not appealed or contested) become ‘res judicata to the parties and those in privity with them,

not only as to every matter which was offered and received to sustain or defeat the claim or

demand, but as to any other admissible matter which might have been offered for that purpose.’”

Okla. State Treasurer v. Linn Operating, Inc. (In re Linn Energy, L.L.C.), 927 F.3d 862, 866 (5th

Cir. 2019) (quoting Travelers Indem. Co. v. Bailey, 557 U.S. 137, 152 (2009)). The fourth

requirement for res judicata to apply—that the same claim or cause of action was involved in both

actions—likewise is not in dispute because both the Adversary and the POC Order involve the



                                               Page 10 of 15
  20-00029-NPO Dkt 18 Filed 10/23/20 Entered 10/23/20 15:46:06 Page 11 of 15




same claim. Thus, the doctrine of res judicata, if applied, would prevent the re-litigation of the

claims. See Reach, Inc. v. Smith (In re Alabama-Mississippi Farm Inc.), 791 F. App’x 466, 470

(5th Cir. 2019) (holding that creditor could not collaterally attack order disallowing its secured

proof of claim by prosecuting an adversary proceeding). The Plaintiffs, however, rely upon an

exception to the doctrine found in 11 U.S.C. § 502(j) 5 and Rule 3008 of the Federal Rules of

Bankruptcy Procedure (“Rule 3008”). 6

         3.        Section 502(j) & Rule 3008

         The Plaintiffs assert that pursuant to Rule 3008, their claims “should be allowed as a

secured claim secured by a lien against 14 parcels.” (Adv. Dkt. 1 at 3). They argue that their claims

may be reclassified pursuant to § 502(j). Rule 3008 provides that “[a] party in interest may move

for reconsideration of an order allowing or disallowing a claim against the estate.” FED. R. BANKR.

P. 3008. Citing the advisory committee’s note to Rule 3008, the Plaintiffs contend that “Rule 3008

expands § 502(j).” (Dkt. 14 at 1). Section 502(j) provides, in pertinent part, that “[a] claim that

has been allowed or disallowed may be reconsidered for cause. A reconsidered claim may be

allowed or disallowed according to the equities of the case.’” (Id.) The Plaintiffs rely on In re

Tucker, 500 B.R. 457 (Bankr. N.D. Miss. 2013) and In re Anderson, 545 B.R. 174 (Bankr. N.D.

Miss. 2015) in support of their position.

         The Plaintiffs’ reliance on the advisory committee’s note to Rule 3008 and on Tucker and

Anderson is misplaced. The advisory committee’s note reads, in pertinent part, as follows: “The

rule expands § 502(j) which provides for reconsideration of an allowance only before the case is



         5
         Hereinafter, all references to code sections are to the U.S. Bankruptcy Code found at title
11 of the U.S. Code.
         6
             Hereinafter, all rules refer to the Federal Rules of Bankruptcy Procedure, unless otherwise
noted.
                                              Page 11 of 15
  20-00029-NPO Dkt 18 Filed 10/23/20 Entered 10/23/20 15:46:06 Page 12 of 15




closed.” FED. R. BANKR. P. 3008 advisory committee’s note (1983). The 1984 amendments to the

Bankruptcy Code, however, deleted the requirement from § 502(j) that reconsideration take place

“[b]efore a case is closed.” 4 COLLIER ON BANKRUPTCY ¶ 502.11[2]. Thus, the inconsistency

between § 502(j) and Rule 3008 that led the advisory committee to conclude that Rule 3008

expands the statute no longer exists.

        Moreover, in In re Tucker and In re Anderson, the creditors had valid secured claims—the

only question was whether the debtors could modify their chapter 13 plans post-confirmation by

surrendering collateral in partial satisfaction of a creditor’s secured claim and having any

deficiency treated as unsecured. See In re Tucker, 500 B.R. at 459; In re Anderson, 545 B.R. at

175. Both cases addressed § 502(j) where the claim reconsideration was tied to the surrender of

collateral. Id. Here, the Plaintiffs seek to change the status of their claims from unsecured to

secured based upon the Alabama Fraudulent Conveyance Judgment rather than on the surrender

of any collateral.

        The Court notes at the outset that § 502(j) “was never designed to serve as a substitute for

an appeal.” In re Immenhausen Corp., 166 B.R. 449, 451 (Bankr. M.D. Fla. 1994). The power to

reconsider the allowance or disallowance of a claim for cause based on § 502(j) and Rule 3008

should not be used to encourage parties to avoid the usual rules for finality of contested matters.

See Nat’l Bank of Tex. v. W. Tex. Wholesale Supply (In re Colley), 814 F.2d 1008 (5th Cir. 1987).

        Section 502(j) permits a reconsideration of an allowed or disallowed claim only “for

cause.” 11 U.S.C. § 502(j). “Cause” is not defined in § 502(j) or in Rule 3008. In re Coffman,

271 B.R. 492, 498 (Bankr. N.D. Tex. 2002) (citation omitted). Bankruptcy courts have substantial

discretion in deciding what constitutes “cause” for reconsidering a claim pursuant to § 502(j). See

In re Colley, 814 F.2d at 1010. The standard, however, is not entirely standardless. In re Davis,



                                           Page 12 of 15
  20-00029-NPO Dkt 18 Filed 10/23/20 Entered 10/23/20 15:46:06 Page 13 of 15




237 B.R. 177, 182 (M.D. Ala. 1999).           Bankruptcy courts are guided by the standard for

reconsideration set forth in Federal Rule of Civil Procedure Rule 60(b) (“Rule 60(b)”). 7 In re

Colley, 814 F.2d at 1010-11. Rule 60(b) provides the following “causes” for relief: “(1) mistake,

inadvertence, surprise, or excusable neglect; (2) newly discovered evidence . . . (3) fraud . . . (4)

the judgment is void; (5) the judgment has been satisfied, released, or discharged . . . or applying

it prospectively is no longer equitable; or (6) any other reason that justifies relief.” FED. R. CIV.

P. 60(b); FED. R. BANKR. P. 9024. The Plaintiffs invoke Rule 60(b)(5) based upon the entry of the

Alabama Fraudulent Conveyance Judgment and “the equitable considerations . . . overwhelmingly

in favor of the Plaintiffs.” (Adv. Dkt. 14 at 4). The Plaintiffs argue that “[p]ursuant to FRCP

60(b)(5), the Court may relieve a party from a final judgment, order or proceeding if applying it

prospectively is no longer equitable.” 8 (Id. at 2).

       There are two (2) requirements for obtaining relief from a judgment under Rule 60(b)(5):

(1) the judgment has prospective application; and (2) it is no longer equitable that it should so

operate. Kirksey v. City of Jackson, 714 F.2d 42, 43 (5th Cir. 1983); see also Moody v. Empire

Life Ins. Co. (In re Moody), 849 F.2d 902, 906 (5th Cir. 1988). A judgment operates prospectively

if it requires a court to supervise changing conduct or conditions that are provisional or tentative.

Id. (internal citations omitted). That a court order has continuing consequences, however, does

not necessarily mean that it has “prospective application” for purposes of Rule 60(b)(5).



       7
        Rule 60 is made applicable to adversary proceedings by Rule 9024 of the Federal Rules
of Bankruptcy Procedure.
       8
         Motions brought under § 502(j) following an adversary proceeding or contested matter
are subject to the time limitations of Rule 60(b). Pleasant v. TLC Liquidation Tr. (In re Tender
Loving Care Health Servs., Inc.), 562 F.3d 158, 163 (2d Cir. 2009). While a time limit of one (1)
year after the entry of the judgment or order or date of the proceeding applies to motions under
Rules 60(b)(1), (2), and (3), no time limit applies to motions under Rules 60(b)(4), (5), and (6).
FED. R. CIV. P. 60(c)(1).
                                            Page 13 of 15
  20-00029-NPO Dkt 18 Filed 10/23/20 Entered 10/23/20 15:46:06 Page 14 of 15




Huddleston v. Whelan (In re Whelan), 582 B.R. 157, 173 n.28 (E.D. Tex. 2018) (quoting Twelve

John Does v. Dist. of Columbia, 841 F.2d 1133, 1138 (D.C. Cir. 1988)).

       The allowance or disallowance of a claim is a determination of how much is owed to a

creditor and the relative priority of that creditor’s claim. See In re Gluth Bros. Constr. Inc., 426

B.R. 771, 780 (Bankr. N.D. Ill. 2010). It is therefore almost identical to a money judgment, which

would not constitute a “prospective order” for purposes of Rule 60(b)(5). In re Whelan, 582 B.R.

at 173. Therefore, because the POC Order has no prospective application, the Court finds that the

Plaintiffs have not met the “cause” standard and are ineligible for relief under Rule 60(b)(5) and,

accordingly, § 502(j) and Rule 3008 do not apply.

                                           Conclusion

       For the above reasons, the Court concludes that the Ore Tenus Motion should be denied.

The Court further concludes that the exception to the doctrine of res judicata found in § 502(j) and

Rule 3008 does not apply. Res judicata, therefore, prevents the re-litigation of the POC Claim in

the Adversary. The Court emphasizes the important interest of the finality of judgments in a

bankruptcy case. See In re Baudoin, 981 F.2d at 739. Because the Complaint fails to state a

plausible claim in light of res judicata, the Motion to Dismiss should be granted, and the Complaint

should be dismissed with prejudice.

       The dismissal of the Complaint renders the Motion for Summary Judgment (the “Summary

Judgment Motion”) (Adv. Dkt. 11) filed by the Plaintiffs moot. Accordingly, the Order Holding

in Abeyance Motion for Summary Judgment and Memorandum Brief in Support of Motion for

Summary Judgment (the “Abeyance Order”) (Adv. Dkt. 15) pending the resolution of the Motion

to Dismiss should be set aside, and the Summary Judgment Motion should be denied as moot.




                                          Page 14 of 15
  20-00029-NPO Dkt 18 Filed 10/23/20 Entered 10/23/20 15:46:06 Page 15 of 15




       IT IS, THEREFORE, ORDERED AND ADJUDGED that the Ore Tenus Motion to Stay

is hereby denied.

       IT IS FURTHER ORDERED AND ADJUDGED that the Motion to Dismiss is hereby

granted, and the Complaint is hereby dismissed with prejudice.

       IT IS FURTHER ORDERED AND ADJUDGED that the Abeyance Order is hereby set

aside, and the Summary Judgment Motion is hereby denied as moot.

       A separate final judgment will be entered in accordance with Federal Rules of Bankruptcy

Procedure 7054, 7058, and 9021.

                                   ##END OF OPINION##




                                         Page 15 of 15
